DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2021 has been entered.

Claim Objections
Claims 1, 12, and 25 are objected to because of the following informalities:  
Regarding claims 1 and 12, “a third dielectric layer disposed over the second dielectric layer,” appears to be intended as “a third dielectric layer disposed over the second protective layer.”
Regarding claim 25, the limitation “barrier layer” appears to be intended as “the barrier layer.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 8-13, 15-17, and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “a thickness of the second protective layer substantially equals to a thickness of the first protective layer,” does not appear to have adequate support in the originally filed disclosure. Specifically, it is noted that there is no discussion of thickness or either of the claimed layers. While shown in the drawings as approximately the same thickness, drawings are not to scale and therefore cannot be relied upon to support this feature. 
Regarding claim 1, the limitation “a central axis of the first middle portion is vertically aligned with a central axis of the first conductive member,” does not appear to have adequate support in the originally filed disclosure. Specifically, it is noted that there is no discussion of such a feature and the drawings cannot be taken to scale to support alignment to the degree which appears to be required by the limitation (i.e. “central ax[es]” vertically aligned). 
Regarding claim 2, the limitation “the first width is about 10Å to about 300 Å, the second width W2 is about 16Å to about 600Å” does not appear to have support in the originally filed disclosure. Specifically, it is noted that the disclosed widths that appear to correspond to the claimed feature are width of the conductive member including the barrier layer 107f (see W1 and W2, Fig. 1, [0034], and [0060]), and not widths of the conductive member separate from the barrier layer, as recited in the claim.
Regarding claim 12, the limitation “a thickness of the third dielectric layer is greater than a thickness of the second protective layer,” does not appear to have adequate support in the originally filed disclosure. Specifically, it is noted that there is no discussion of thickness or either of the claimed layers. While shown in the drawings as approximately the same thickness, drawings are not to scale and therefore cannot be relied upon to support this feature.
Regarding claim 16, the limitation “the second portion of the second conductive member is protruded from the first portion of the second conductive member in a length of about 3Å to about 150Å,” does not appear to have support in the originally filed disclosure. Specifically, it is noted that the disclosed width that appears to correspond to the claimed feature is a width of the conductive member including the barrier layer 107f (see W3, Fig. 1, [0035]), and not a width of the conductive member separate from the barrier layer, as recited in the claim.
Regarding claim 26, the limitation “and the central axis of the second middle portion is vertically aligned with a central axis of the portion of the first dielectric layer,” does not appear to have adequate support in the originally filed disclosure. Specifically, it is noted that there is no discussion of such a feature and the drawings cannot be taken to scale to support alignment to the degree which appears to be required by the limitation (i.e. “central ax[es]” vertically aligned). 
Note the dependent claims do not cure the deficiencies of the claims on which they depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-13, 15-17, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the limitations “a first side of the fourth vertical contact interface,” and “a second side of the fourth vertical contact interface,” is unclear as to how an interface (claimed as singular) can have two sides.
Regarding claim 25, the limitation “barrier layer further includes a second middle portion having the middle step surface, the second middle portion is separated from the first middle portion,” is unclear how a second middle portion can be both separated from the first middle portion but also include the middle step surface, which is a part of the first middle portion. 
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 8-13, 15-17, and 24-27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2010/0308463; herein “Yu”) in view of Hwang et al. (US 6,380,073; herein “Hwang”).
Regarding claim 1, Yu discloses in Fig. 1E and related text a semiconductor structure, comprising: 
a first dielectric layer (103, see [0052]);
a first conductive member (107 of center structure, see [0054]) extended through and surrounded by the first dielectric layer; 
a capping layer (108, see [0057]) disposed over the first conductive member;
a first protective layer (109, see [0063]) disposed over the first dielectric layer, the capping layer and the first conductive member;
a second dielectric layer (111, see [0063]) disposed over the first protective layer; 

a second conductive member (124/125 of center structure, see [0069]) disposed over the first dielectric layer and the first conductive member, and surrounded by the first protective layer, the second dielectric layer and the third dielectric layer; 
a barrier layer (123, see [0068]) disposed over and physically contacting the first dielectric layer (103) and the capping layer (108), wherein the barrier layer has a middle step surface extending along a top surface of the second dielectric layer;
a first contact interface between the barrier layer and the first dielectric layer (e.g. interface between 123 and 103 on center structure); and 
a second contact interface between the barrier layer and the capping layer (e.g. interface between 123 and 108 on center structure), wherein the second contact interface is substantially flush with the first contact interface,
wherein the second conductive member includes a first portion (e.g. at least a portion of 124) and a second portion (e.g. at least a portion of 125) disposed over and coupled with the first portion, the first portion is extended through and surrounded by the first protective layer (109) and the second dielectric layer (111), the second portion is surrounded by the third dielectric layer (115), and at least a portion of the second dielectric layer (portion of 111) is disposed between the first protective layer (109) and the second portion (portion including 125) of the second conductive member, the portion of the second dielectric layer is disposed over the first conductive member (107), the barrier layer (123) includes a first middle portion (e.g. left side portion) having the middle step surface, the first middle portion is disposed over the portion of the 
Yu does not explicitly disclose 
a second protective layer disposed over the second dielectric layer, wherein the second protective layer is an etch stop layer, and a thickness of the second protective layer substantially equals to a thickness of the first protective layer;
wherein the barrier layer has a middle step surface physically contacting and extending along a top surface of the second dielectric layer, and the middle step surface of the barrier layer is horizontally level with a bottom surface of the second protective layer and the top surface of the second dielectric layer.
In the same field of endeavor, Hwang teaches in Fig. 2L-N and related text a semiconductor structure comprising
a second protective layer (113, see col. 4 lines 32-35) disposed over the second dielectric layer (112, see col. 4 line 35-36), wherein the second protective layer is an etch stop layer (see col. 3 line 58-59), and a thickness of the second protective layer substantially equals to a thickness of the first protective layer (layers 111 and 113, see col. 3 line 44 and 60);
wherein the barrier layer (210, see col. 4 line 37) has a middle step surface physically contacting and extending along a top surface of the second dielectric layer (112), and the middle step surface of the barrier layer is horizontally level with a bottom surface of the second protective layer (bottom of 113) and the top surface of the second dielectric layer (top of 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yu by having a second protective layer disposed over the 
Regarding claim 2, the combined device shows wherein a first width of the first portion of the second conductive member is substantially less than a second width of the second portion of the second conductive member, the first width is about 10Å to about 300 Å, the second width W2 is about 16Å to about 600Å, and a width of the middle step surface is about 3Å to about 150Å (Yu: see [0040]; at note that the claim limitation “about” has been given it’s broadest reasonable interpretation; further note that one can chose portions of 124/125 such that the claimed limitations are met).
Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the size of the conductive features to be a result effective variable affecting the at least the resistance, the filling characteristics of the vias, the reliability of the feature, and the overall device size.  Thus, it would have been obvious to modify the device of Yu to have the widths within the claimed range in order to achieve a desired balance of the above characteristics for a desired semiconductor application, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Regarding claim 3, Yu further discloses wherein at least a portion of the second portion of the second conductive member is protruded from the first portion of the second conductive member (e.g. portion of 125 protrudes vertically and horizontally from portion of 124).
Regarding claim 5, Yu further discloses wherein an outer surface of the second conductive member includes a step contour (see Fig. 1E).
Regarding claim 8, the combined device shows the second protective layer (Hwang: 113) surrounds the second portion of the second conductive member.
Regarding claim 9, the combined device shows the first protective layer (Hwang: 111) and the second protective layer (113) include nitride (see col. 3 line 40-41 and 58).
Regarding claims 10-11, the combined device shows 
wherein the second conductive member includes a third portion surrounded by the third dielectric layer, disposed over and coupled with the second portion of the second conductive member  (Yu: see boxes in Annotated Fig. 1E below for one example interpretation of first second and third portions of the second conductive member; the bottom, middle, and top boxes correspond to the first, second and third portions, respectively);
 wherein a third width of the third portion of the second conductive member is substantially greater than a first width of the first portion of the second conductive member and a second width of the second portion of the second conductive member.

    PNG
    media_image1.png
    669
    1154
    media_image1.png
    Greyscale

Regarding claim 24, the combined device shows wherein the second dielectric layer (Yu: 111) has a single-layered structure.
Regarding claim 25, the combined device shows wherein barrier layer (Yu: 123) further includes a second middle portion (e.g. the right side portion) having the middle step surface, the second middle portion is separated from the first middle portion, and a central axis of the second middle portion is deviated from the central axis of the first conductive member.
Regarding claim 26, the combined device shows wherein the barrier layer (Yu: 123) directly contacts a portion of the first dielectric layer (103), and the central axis of the second middle portion (e.g. right side portion) is vertically aligned with a central axis of the portion of the first dielectric layer.
Regarding claim 12, Yu discloses in Fig. 1E and related text a semiconductor structure, comprising: 
a first dielectric layer (103, see [0052]);
a first conductive member (107 of center structure, see [0054]) extended through and surrounded by the first dielectric layer; 
a capping layer (108, see [0057]) disposed over the first conductive member;
a first protective layer (109, see [0063]) disposed over the first dielectric layer, the capping layer and the first conductive member;

a third dielectric layer (115, see [0066]) disposed over the second dielectric layer;
a second conductive member (124/125 of center structure, see [0069]) disposed over the first dielectric layer and the first conductive member, and surrounded by the first protective layer, the second dielectric layer, the second protective layer and the third dielectric layer;
a barrier layer (123, see [0068]) disposed between the second conductive member and the first protective layer (between 124/125 and 109), wherein the barrier layer physically contacts the first dielectric layer and the capping layer (physically contacts 109 and 108);
a first contact interface between the barrier layer and the first dielectric layer (e.g. interface between 123 and 103 on center structure); and 
a second contact interface between the barrier layer and the capping layer (e.g. interface between 123 and 108 on center structure), wherein the second contact interface is substantially flush with the first contact interface,
a third vertical contact interface directly between the barrier layer and the third dielectric layer (e.g. interface between 123 and 115); and
a first side of the third vertical contact interface overlaps the first conductive member (overlaps 107 in at least one direction), and a second side of the third vertical contact interface is deviated from the first conductive member,
wherein the second conductive member (124/125) includes a first portion (e.g. at least a portion of 124) and a second portion (e.g. at least a portion of 125) disposed over and 
Yu does not explicitly disclose 
a second protective layer disposed over the second dielectric layer, wherein the second protective layer is an etch stop layer;
wherein a thickness of the third dielectric layer is greater than a thickness of the second protective layer;
the second conductive member surrounded by the second protective layer;
the barrier layer disposed between the second conductive member and the second protective layer;
a fourth vertical contact interface directly between the barrier layer and the second protective layer, wherein the fourth vertical contact interface is substantially flush with the third vertical contact interface, a first side of the fourth vertical contact interface overlaps the first conductive member, and a second side of the fourth vertical contact interface is deviated from the first conductive member.
In the same field of endeavor, Hwang teaches in Fig. 2L-N and related text a semiconductor structure comprising
a second protective layer (113, see col. 4 lines 32-35) disposed over the second dielectric layer (112, see col. 4 line 35-36), wherein the second protective layer is an etch stop layer (see col. 3 line 58-59);
wherein a thickness of the third dielectric layer (115, see col. 4 line 41) is greater than a thickness of the second protective layer (see Fig. 2L-N);
the second conductive member (211, see col. 4 line 45) surrounded by the second protective layer (113);

a fourth vertical contact interface directly between the barrier layer and the second protective layer (e.g. interface between 210 and 113), wherein the fourth vertical contact interface is substantially flush with the third vertical contact interface (e.g. interface between 210 and 115).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yu by having a second protective layer disposed over the second dielectric layer, the second protective layer is an etch stop layer, a thickness of the third dielectric layer is greater than a thickness of the second protective layer, the second conductive member surrounded by the second protective layer, the barrier layer disposed between the second conductive member and the second protective layer, a fourth vertical contact interface directly between the barrier layer and the second protective layer, and the fourth vertical contact interface being substantially flush with the third vertical contact interface, as taught by Hwang, in order to provide a method of forming an interconnection structure with high resolution and well-controlled photolithography (see col. 2 lines 5-10 and col. 4 lines 51-56 at least). Note that the limitation “a first side of the fourth vertical contact interface overlaps the first conductive member, and a second side of the fourth vertical contact interface is deviated from the first conductive member,” is taught by the combination of the third vertical interface having the features claimed, as shown by Yu, and the third and fourth vertical interfaces being flush, as shown by Hwang.
Regarding claims 13 and 15, the combined device shows 
wherein the second conductive member includes a third portion surrounded by the third dielectric layer, disposed over and coupled with the second portion of the second conductive member (see boxes in Annotated Fig. 1E below for one example interpretation of first second and third portions of the second conductive member; the bottom, middle, and top boxes correspond to the first, second and third portions, respectively); 


    PNG
    media_image1.png
    669
    1154
    media_image1.png
    Greyscale

Regarding claim 16, the combined device shows the second portion of the second conductive member is protruded from the first portion of the second conductive member in a length of about 3Å to about 150Å (Yu: see [0040]; at note that the claim limitation “about” has been given it’s broadest reasonable interpretation; further note that one can chose portions of 124/125 such that the claimed limitations are met).
Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the size of the conductive features to be a result effective variable affecting the at least the resistance, the filling characteristics of the vias, the reliability of the feature, and the overall device size.  Thus, it would have been obvious to modify the device of Yu to have the widths within the claimed range in order to achieve a desired balance of the above characteristics for a desired semiconductor application, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 17, Yu further discloses the barrier layer (123) is disposed between the second conductive member (124/125) and the third dielectric layer (115).
Regarding claim 27, Yu further discloses wherein the third dielectric layer (115) includes a low dielectric constant (k) material (see [0066]).
Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Hwang and Lin et al. (US 2005/0032351; herein “Lin”).
Regarding claim 21, Yu discloses in Fig. 1E and related text a semiconductor structure, comprising: 
a first dielectric layer (103, see [0052]);
a first conductive member (107 of center structure, see [0054]) extended through and surrounded by the first dielectric layer; 
a first protective layer (109, see [0063]) disposed over the first dielectric layer and the first conductive member;
a second dielectric layer (111, see [0063]) disposed over the first protective layer; 
a third dielectric layer (115, see [0066]); 
a second conductive member (124/125 of center structure, see [0068] and [0069]) disposed over the first dielectric layer and the first conductive member, and surrounded by the first protective layer, the second dielectric layer, and the third dielectric layer; and

wherein the second conductive member includes a first portion (e.g. at least a portion of 124), a second portion (e.g. at least a portion of 125) disposed over and coupled with the first portion, the first portion is extended through and surrounded by the first protective layer (109) and the second dielectric layer (111), the second portion is surrounded by the third dielectric layer (115), the vertical middle portion of the barrier layer lines along and laterally surrounds the second portion, the second portion (portion of 125) has a consistent width greater than a width of the first portion (portion of 124), at least a portion of the second dielectric layer (111) is disposed between the first protective layer (109) and the second portion of the second conductive member (portion of 125).
Yu does not explicitly disclose
a second protective layer disposed over the second dielectric layer, wherein the second protective layer is an etch stop layer;
the third dielectric layer disposed over the second protective layer, wherein a thickness of the third dielectric layer is greater than a thickness of the second protective layer;
the second conductive member surrounded by the second protective layer;
the barrier layer disposed directly between the second conductive member and the second protective layer, wherein the barrier layer comprises the vertical middle portion lining along a sidewall of the second protective layer,
wherein the second conductive member includes a third portion disposed over and coupled with the second portion, the second portion is surrounded by the second 
In the same field of endeavor, Hwang teaches in Fig. 2L-N and related text a semiconductor structure comprising
a second protective layer (113, see col. 4 lines 32-35) disposed over the second dielectric layer (112, see col. 4 line 35-36), wherein the second protective layer is an etch stop layer (see col. 3 line 58-59);
the third dielectric layer (115, see col. 4 line 41) disposed over the second protective layer, wherein a thickness of the third dielectric layer is greater than a thickness of the second protective layer (see Figs. 2L-N);
the second conductive member (211, see col. 4 line 45) surrounded by the second protective layer (113);
the barrier layer (210, see col. 4 line 37) disposed directly between the second conductive member (211) and the second protective layer (113), wherein the barrier layer comprises the vertical middle portion lining along a sidewall of the second protective layer,
the second portion (of conductive member 211) is surrounded by the second protective layer (113), the bottom of the vertical middle portion (of barrier layer 210) physical contacts the top surface of the second dielectric layer (112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yu by having a second protective layer disposed over the second dielectric layer, the second protective layer being an etch stop layer, the third dielectric layer disposed over the second protective layer, a thickness of the third dielectric layer being greater than a thickness of the second protective layer, the second conductive member surrounded by the second protective layer, the barrier 
In the same field of endeavor, Lin teaches in Figs. 20-22 and related text a semiconductor structure comprising
wherein the second conductive member (780, see [0095]) includes a third portion (portion in opening in 745) disposed over and coupled with the second portion (portion in opening 743), the third portion is surrounded by the third dielectric layer (741, see [0092]), and at least a portion of the third dielectric layer is disposed between the second dielectric layer (730, see [0092]) and the third portion of the second conductive member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yu by having the second conductive member including a third portion disposed over and coupled with the second portion, the third portion is surrounded by the third dielectric layer, and at least a portion of the third dielectric layer is disposed between the second dielectric layer and the third portion of the second conductive member, as taught by Lin, in order to provide a triple damascene process for an interconnection structure (see Lin [0101] at least), providing more robust design choice for semiconductor structures. Note that the limitation “at least a portion of the third dielectric layer is disposed between the second protective layer and the third portion of the second conductive member,” is therefore taught by the combination of the at least a portion of the third dielectric layer is disposed between the second dielectric layer and the third portion of the second 
Regarding claim 22, the combined device shows an outer surface of the second conductive member includes a step contour (Yu: see Fig. 1E at least).
Regarding claim 23, the combined device shows wherein the consistent width of the second portion of the second conductive member is substantially less than a width of the third portion of the second conductive member (Lin: see Fig. 22 at least).

Response to Arguments
Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive.
Applicant argues (page 10 and 16) that “[t]he alleged barrier layer (123) may have a first middle portion,” but “the central axis of the first middle portion is not vertically aligned with the central axis of the alleged first conductive member (107)” (as argued on page 10 and similarly on page 16).
In response, the examiner disagrees. Specifically, it is noted that that in accordance with MPEP 2111, USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Therefore the claim limitation “vertically aligned” has been given their broadest reasonable interpretation. “[A]ligned” requires only “to adjust to produce a proper relationship or orientation.” Accordingly, the central axis can be considered “aligned” by being in a “proper” relationship or orientation. It is additionally noted that applicant’s disclosure provides no discussion of the feature, and appears to rely entirely upon the drawings, which are not to scale, for support. Accordingly, applicant’s interpretation of the meaning of “aligned” is an interpretation not supported by the specification. 
Additionally, it is noted that “first middle portion,” has been given their broadest reasonable interpretation. Accordingly, in at least one interpretation, the “portion” can be chosen such that the “central axis” does align in the manner applicant argues is required by the claim. 

In response, the examiner disagrees. Specifically, it is noted that that in accordance with MPEP 2111, USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Therefore the claim limitation “overlap” has been given its broadest reasonable interpretation and does not require an overlap in any particular direction. Accordingly, Yu teaches an overlap in at least one direction. 
It is additionally noted that while applicant’s figures do show an “overlap” in a vertical direction, an amendment claiming this feature appears to be precarious at best. In particular, the feature of this overlap is not discussed anywhere in applicant’s specification and it does not appear to be critical whatsoever. So even if it is determined to be supported by the figures alone, which are not to scale, it would not appear to be an inventive feature nor a feature which is likely to lead to allowable subject matter. 
Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection presented above.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/8/2022